DETAILED ACTION

Response to Amendment
The Amendment filed 03/01/2022 has been entered.  Claims 10, 13, 15-16, and 18 remain pending in the application.  Claim(s) 18 has been withdrawn.  Claims 1-9, 11-12, 14, and 17 have been canceled.  New claim(s) 19 has been added.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claim 19 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Campomanes et al. (US 20160016230 A1), cited in IDS.
Regarding claim 19, Campomanes teaches “a method of manufacturing a heat shield panel for a gas turbine engine (which reads upon “a method of manufacturing a sintered body, comprising”, as recited in the instant claim), the method comprising: molding the heat shield panel in a green state by powder injection molding (which reads upon “a primary shaping process by injecting into an injection mold a shaping material”, as recited in the instant claim; paragraph [0003]).  Campomanes teaches that “the feedstock can include high temperature resistant powder metal alloys, such as a nickel superalloy, or ceramic powders or mixtures thereof, mixed with an appropriate binder” (which reads upon “in which a metal powder and a binder are mixed, to produce an injection molded body”, as recited in the instant claim; paragraph [0019]).  Campomanes teaches that the heat shield panel having a platform section defining a reference surface; with the heat shield panel in the green state, placing the platform section on a setter with the reference surface against a shaping surface of the setter, the reference surface having an initial shape not conforming to the shaping surface; locally heating at least one area of the platform section to deform the platform section until the reference surface conforms to the shaping surface and has a final shape different from the initial shape, the at least one area of the heat shield panel remaining in the green state during the local heating; and debinding and sintering the heat shield panel after the reference surface has reached the final shape (which reads upon “a debinding and sintering process of carrying out a debinding and a sintering to the injection molded body, to produce a sintered body, wherein the debinding comprises” in the instant claim; paragraph [0003]).  Campomanes teaches that “the shaping surface 48 does not correspond to the desired shape of the platform section 32 of the finished panel 28, but to an intermediary shape; the deformed platform section 32 is then placed against another shaping surface (e.g. with a higher radius) and the process is repeated until the reference surface 36 conforms to this new shaping surface” (which reads upon “starting the debinding in a state that a holding section supports a first end part of the injection molded body such that the injection molded body is not inclining and the injection molded body is arranged on a support jig; the first end part of the shrunken injection molded body leaving from the holding section”, as recited in the instant claim; paragraph [0026]).  Campomanes teaches that “placing the panel element on a setter with the reference surface against a shaping surface of the setter, the reference surface having an initial shape not conforming to the shaping surface; locally heating at least one area of the panel element spaced apart from the elongated features to deform the panel element until the reference surface conforms to the shaping surface and has a final shape different from the initial shape” (which reads upon “shrinking the injection molded body to shorten a length between the first end part of the injection molded body and a second end part opposite to the first end part of the injection molded body to obtain a shrunken injection molded body”, as recited in the instant claim; paragraph [0004] and FIGs. 3a-5).  Campomanes teaches that “the reference surface 36 contacts the shaping surface 48 along a central axis 38 of the platform section 32” (which reads upon “the shrunken injection molded body inclining onto a transfer mold around a point where the shrunken injection molded body contacts the support jig as a fulcrum”, as recited in the instant claim; paragraph [0023] and FIGs. 3a-3b).  Campomanes teaches that “the deformation of the platform section 32 after the local heating of the selected areas 50 is obtained solely through gravity” (which reads upon “the shrunken injection molded body inclining onto a transfer mold around a point where the shrunken injection molded body contacts the support jig as a fulcrum by an action of gravity”, as recited in the instant claim; paragraph [0025]).  Campomanes teaches “debinding and sintering the panel element” (which reads upon “wherein the sintering comprises: pressing the shrunken injection molded body to the transfer mold by the action of gravity and heating the shrunken injection molded body to a shaping temperature to produce a secondary shaping body; and heating the secondary shaping body to produce the sintered body”, as recited in the instant claim; paragraph [0004]).  

Allowable Subject Matter
Claims 10, 13, and 15-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 is to a method of manufacturing a sintered body, comprising: a primary shaping process by injecting into an injection mold a shaping material in which a metal powder and a binder are mixed, to produce an injection molded body; and a debinding and sintering process of carrying out a debinding and a sintering to the injection molded body, to produce a sintered body, wherein the debinding comprises: starting the debinding in a state that a holding section of a transfer mold supports a first end part of the injection molded body such that the injection molded body is not inclining or falling down; shrinking the injection molded body to shorten a length between the first end part of the injection molded body and a second end part opposite to the first end part of the injection molded body to obtain a shrunken injection molded body; the first end part of the shrunken injection molded body leaving from the holding section of the transfer mold; and the shrunken injection molded body inclining or falling down onto [[a]]the transfer mold by an action of gravity; wherein the sintering comprises: pressing the shrunken injection molded body to the transfer mold by the action of gravity and heating the shrunken injection molded body to a shaping temperature to produce a secondary shaping body; and heating the secondary shaping body to produce the sintered body.  
The closest prior art is Campomanes et al. (US 20160016230 A1), as applied to claim 10 in the non-Final Rejection dated 12/02/2021.  
Applicant argues that Campomanes does not explicitly or inherently disclose the claimed debinding including starting the debinding in a state that a holding section of a transfer mold supports a first end part of the injection molded body such that the injection molded body is not inclining or falling down, ...the first end part of the shrunken injection molded body leaving from the holding section of the transfer mold; and   the shrunken injection molded body inclining or falling down onto the transfer mold by an action of gravity (remarks, page 7).  Applicant argues that Campomanes does not explicitly or inherently disclose the above- recited features in claim 10 (remarks, page 7).  These arguments were found convincing.
The art of record does not teach or suggest starting the debinding in a state that a holding section of a transfer mold supports a first end part of the injection molded body such that the injection molded body is not inclining or falling down; shrinking the injection molded body to shorten a length between the first end part of the injection molded body and a second end part opposite to the first end part of the injection molded body to obtain a shrunken injection molded body in combination with the other elements of the claim.  

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.  Applicant argues that Campomanes and Binder do not disclose or suggest starting the debinding in a state that a holding section supports a first end part of the injection molded body such that the injection molded body is not inclining and the injection molded body is arranged on a support jig,...and the shrunken injection molded body inclining onto a transfer mold around a point where the shrunken injection molded body contacts the support jig as a fulcrum by an action of gravity (remarks, page 9).  This is not found convincing because FIG. 3b of Campomanes clearly shows where the shrunken injection molded body contacts the support jig as a fulcrum.  See also, the rejection of claim 19 as stated above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733